FILED
                            NOT FOR PUBLICATION                             AUG 02 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



DANIEL MELLINGER,                                No. 12-57045

               Petitioner - Appellant,           D.C. No. 2:11-cv-08527-DMG

  v.
                                                 MEMORANDUM *
PHILIP GUTTIERREZ and U.S.
PAROLE COMMISSION,

               Respondents - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                      Dolly M. Gee, District Judge, Presiding

                              Submitted July 24, 2013 **

Before:        ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

       Federal prisoner Daniel Mellinger appeals pro se from the district court’s

judgment dismissing his 28 U.S.C. § 2241 habeas petition. We review de novo,

see Ivy v. Pontesso, 328 F.3d 1057, 1059 (9th Cir. 2003), and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Mellinger challenges a detainer lodged against him by the United States

Parole Commission (“USPC”) based on a 1999 parole violation arrest warrant. He

contends that the detainer is unlawful because the USPC does not have authority

over his parole under the law that was in effect at the time of his offense.

According to Mellinger, statutory amendments extending the USPC’s authority

over his parole violate the Ex Post Facto Clause because the length of his

punishment will be increased if the USPC executes the warrant and revokes his

parole upon completion of his current sentence. Because Mellinger’s claim rests

only on hypothetical future action by the USPC, the district court correctly

concluded that he has not shown that any retroactively applied law produces a

significant risk of prolonging his incarceration. See Garner v. Jones, 529 U.S. 244,

255-56 (2000).

      All pending motions are denied as moot.

      AFFIRMED.




                                           2                                   12-57045